Citation Nr: 0431557	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  98-03 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a back condition. 

2.  Entitlement to a compensable evaluation for a service-
connected left thumb disorder.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of an excision of right 
hydroceles and left spermatoceles. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from February 1951 to February 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that new and material evidence had not been received to 
reopen the claim of service connection for a back disorder.  
In a November 1997 decision, the Board reopened the claim of 
service connection and instructed the RO to undertake a de 
novo review of the claim.  In November 1997, the RO denied 
the claim of service connection for a back disorder.  Thus, 
the appeal is still before the Board.

This matter is also before the Board from a March 2000 rating 
action in which the RO denied a compensable evaluation for a 
left thumb disability and denied compensation under the 
provisions of 38 U.S.C.A. § 1151 for residual disability due 
to excision of right hydroceles and left spermatoceles.  

In October 2004, the Board granted a motion to advance the 
veteran's appeal on the docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The record as it stands currently is inadequate for the 
purpose of rendering a fully informed decision as to the 
claims presented on appeal.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

With respect to the service connection claim for a low back 
condition, the veteran maintains that he sustained a low back 
injury in May 1951, when he was pushed into a gun bunker.  He 
reports that he was treated at Fort Bragg Hospital in North 
Carolina.  Unfortunately, the available service medical 
records are badly burned and show no indication of any back 
injury during service.  The record contains several 
statements from military comrades attesting to the veteran's 
back injury in service.  VA medical records dated in April 
1984 showed degenerative changes of the cervical spine on X-
ray film.  A hospitalization record dated in May 1985 
indicates that the veteran was injured in a logging accident 
which occurred in April 1985, at which time a tree fell on 
him, resulting in vertebral compression fractures of the 6th, 
9th and 12th thoracic vertebrae.  The record includes a 
November 1991 statement by a VA physician.  The VA physician 
stated "I feel that it is plausible that [the veteran's] low 
back pain and degenerative changes on x-ray related to old 
trauma, such as that he sustained while in active military 
duty".  Additionally, the record includes an April 1996 
medical statement to the effect that based on a review of the 
statements of the accounts of the veteran's back injury in 
service, that type of injury would be a "possible etiology" 
for the veteran's consistent complaints of back pain and the 
onset of degenerative joint disease of the lumbar spine. 

Essentially, two actions are required with regard to the 
veteran's back claim.  Initially, the record references a 
workman's compensation claim for the veteran's post-service 
industrial accident.  Workman's compensation records are not 
on file and will be requested in this remand.  In addition, a 
VA examination of the back will be scheduled in this case, as 
it would prove helpful in determining whether it is at least 
as likely as not that any currently manifested back disorder 
is etiologically related to service, as opposed to a 
postservice event.  

With respect to the claim for compensable evaluation for a 
left thumb disorder, the most recent VA examination of this 
condition was in September 2000.  The veteran has provided 
recent testimony to the effect that his left thumb disability 
has increased in severity since last examined.  In his 
hearing testimony of October 2004, the veteran identified 
symptoms including pain, weakness, decreased range of motion 
and difficulty grasping objects.  The veteran also submitted 
recent medical records reflecting that he was treated in late 
October 2004 with a splint on his left thumb for joint 
support secondary to overuse.  The current evidence does not 
contain assessments regarding weakness, flare-ups, and other 
relevant factors.  Accordingly, the Board believes that a 
current examination of the left thumb is warranted to 
identify all clinical manifestations and any functional 
impairment to include assessments regarding weakness, flare-
ups, and other relevant factors in conjunction with that 
condition, so that an appropriate rating determination can be 
made.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Finally, the veteran has also claimed compensation under the 
provisions of 38 U.S.C.A. § 1151 for status post residuals of 
excision of right hydroceles and left spermatoceles.  The 
evidence shows that the veteran underwent surgery at a VA 
medical facility in December 1995 for removal of right 
hydrocele and left spermatocele, without complications.  He 
was discharged in mid-December 1995 with minimal discomfort 
and minimal swelling.  In August 1996 the veteran was seen 
for complaints of tenderness of the right testicle and a 
diagnosis of recurrence of spermatocele was made.  A 
recurrence of spermatocele was also shown in February 1999, 
without symptoms.  In October 1999, Dr. B. saw the veteran 
for complaints of right testicular pain, assessed as 
recurrent hydrocele-spermatocele.  A July 2004 VA medical 
record reflects that the veteran was seen for chronic and 
recurrent scrotal compartment pain since right hydrocelectomy 
performed years before.  The veteran was treated for chronic 
right epididymitis.  In hearing testimony provided in 2004, 
the veteran complained of sharp scrotal pain and noted that 
his testicle was suspended in his scrotum.   

The current evidence on file does not establish whether the 
veteran suffers from chronic additional disability as the 
result of the December 1995 VA surgery.  Therefore, the Board 
is of the opinion that the veteran should be scheduled for a 
VA examination, to include an opinion.  See 38 U.S.C.A. § 
1151 (West Supp. 2002).

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The veteran's workman's compensation 
records related to his post-service 
injuries incurred in April 1985 while 
working as a logger should be obtained.  
If required, the veteran should be 
contacted and requested to cooperate by 
providing any employment and treatment 
information necessary to obtain these 
records.  Attempts to obtain these 
records should be documented for the 
record and the results of the record 
search should be annotated in the file.  

2.  The veteran should be scheduled for a 
VA orthopedic examination for the purpose 
of determining the nature and etiology of 
his currently claimed back disability.  
The claims folder should be reviewed by 
the examiner in conjunction with the 
examination.  Based on examination 
findings, historical records (including 
available service medical), as well as 
medical principles, the physician should 
give a medical opinion, with full 
rationale, with respect to the following: 
Whether it is as likely as not that the 
veteran's currently claimed back 
disability is etiologically related to 
service?  In giving the opinion, the 
physician should specifically comment on 
the significance of the veteran's 
available service medical reports, post-
service industrial accident which 
occurred in April 1985, at which time he 
sustained several fractured vertebrae, 
and the opinions of Dr. Caricaburu and 
Dr. Sterbenz (See November 1991 and April 
1996 letters).  

3.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his service-connected 
disability of the left thumb.  Any 
appropriate X-rays or other studies 
should be performed and the 
interpretations should be associated with 
the claims file to include a notation of 
any indications of arthritis.  The 
examiner should describe all 
manifestations of current left thumb 
disability.  The examiner should state 
the range of motion of the left thumb, in 
degrees, noting the normal range of 
motion.  The examiner should indicate 
whether there is limitation of motion of 
the thumb, with a gap of (a) less than 1 
inch (2.5 cm) between the thumb pad and 
the fingers, with the thumb attempting to 
oppose the fingers; (b) 1 to 2 inches 
(2.5 to 5.1 cm) between the thumb pad and 
the fingers, with the thumb attempting to 
oppose the fingers; or (c) more than 2 
inches (5.1 cm) between the thumb pad and 
the fingers, with the thumb attempting to 
oppose the fingers.  He/she should also 
indicate whether there is any ankylosis 
affecting the left thumb, and if so, 
whether it is favorable or unfavorable.  

The examiner should render specific 
findings as to whether, during 
examination of the left thumb, there is 
objective evidence of pain on motion, 
weakness (to include difficulty gripping 
objects), excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, he/she should indicate the 
point at which pain begins.  He/she 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of the left thumb due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, 
he/she should express such functional 
loss in terms of additional degrees of 
limited motion of the left thumb.

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an appropriate 
examination in order to determine the 
nature, extent, and etiology of the 
veteran's claimed residual disability due 
to excision of right hydroceles and left 
spermatoceles performed by VA in December 
1995.  Send the claims folder to the 
examiner for review.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth.  The examiner should 
be asked to identify all complaints and 
clinical symptomatology due to the 
excision of right hydroceles and left 
spermatoceles performed by VA in December 
1995.  The examiner should note that that 
the veteran describes symptoms including 
recurrent hydroceles and left 
spermatoceles, scrotal pain and his 
testicle being suspended in his scrotum.

Based on a review of the veteran's 
complete claims folder, to specifically 
include the VA operation reports dated in 
December 1995 and the follow up VA 
records dated from 1995 to 1999 as well 
as private medical reports (including 
that of Dr. B. - 10/99 and 4/00), the 
examiner should answer the following:

Does the veteran suffer from any chronic 
additional disability as a result of the 
December 1995 VA surgery excision of 
right hydroceles and left spermatoceles?  
If so, such additional disability should 
be identified and it should be stated 
whether the additional disability is a 
natural consequence of the surgery.  It 
should be emphasized to the physician 
that "fault" or medical negligence" is 
not at issue.  The physician should give 
a complete rationale for all opinions 
given.

5.  After the completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the VCAA), the RO should 
again review the veteran's claims of: (1) 
entitlement to service connection for a 
low back condition; (2) entitlement to a 
compensable evaluation for a service-
connected left thumb disorder and (3) 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
residuals of an excision of the right 
hydroceles and left spermatoceles; in 
light of all pertinent legal authority 
and the evidence of record on this claim, 
to include the evidence added to the 
record by the veteran in October 2004 
(which has not been considered by the RO) 
and all additional evidence obtained 
pursuant to this remand.  If any 
determination remains adverse to the 
veteran, he and his service 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Board intimates no opinion 
as to the ultimate outcome of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




